UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5034



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ERIK LAMONT BOYD, a/k/a Erik Boyd,

                                              Defendant - Appellant.



                            No. 05-5035



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DEMETRIUS ALVIN BOYD, a/k/a Demetrius Boyd,

                                              Defendant - Appellant.



                            No. 05-5047



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus
ANTHONY DEWAYNE GILLIS, a/k/a Toney Gillis,

                                                 Defendant - Appellant.



                               No. 05-5048



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


LIONEL   CORNELIUS   JOHNSON,      a/k/a     Leonel
Johnson,

                                                 Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-05-98-HEH)


Submitted:   October 6, 2006                 Decided:   December 8, 2006


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Paul Gregorio, INNSBROOK LAW GROUP, P.C., Glen Allen, Virginia,
for Appellant Anthony D. Gillis; Claire G. Cardwell, STONE &
CARDWELL, P.L.C., Richmond, Virginia, for Appellant Lionel C.
Johnson; Robert J. Wagner, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Richmond, Virginia, for Appellant Erik L. Boyd; Dennis M. Martin,
BROWN MARTIN, P.C., Richmond, Virginia, for Appellant Demetrius A.
Boyd.   Chuck Rosenberg, United States Attorney, John S. Davis,


                                    2
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

     Erik Boyd, Demetrius Boyd, Anthony Gillis, and Lionel Johnson

(collectively, Defendants) appeal their convictions and sentences

for various drug and firearm crimes.             For the reasons that follow,

we affirm.



                                      I.

     Gillis, his brothers Erik Boyd and Demetrius Boyd, and his

friend   Johnson   were   involved    in     a    crack   cocaine     trafficking

conspiracy    between   1998   and   2004.        At   trial,   the   Government

presented testimony from several witnesses who were customers of

the Defendants.

     One of the early customers was Robin Williams.                 She had been

a neighbor of Gillis and his brothers, and she bought crack cocaine

from Demetrius Boyd three or four times per month for a four to six

month period.      She also bought crack cocaine from Gillis and

Johnson.

     Edward Roy was a regular customer of the Defendants.                    Roy

bought crack cocaine from Johnson three or four times a week for

several months.    For a period of about eighteen months, Roy bought

crack cocaine from Gillis.           Demetrius Boyd and Erik Boyd were

present for a few of these transactions.               Roy also bought crack

cocaine from the Boyds between five to seven times.                   Roy traded




                                      4
silverware, a television, a VCR, paintings, and tools to Gillis for

crack cocaine.

     The    Defendants’   other   customers    who   testified   at   trial

included Mark Holmes, who bought crack cocaine from each of the

Defendants; Calvin Johnson, who bought crack cocaine from Gillis,

Erik Boyd, and Johnson; and Anthony Johnson, who bought crack

cocaine from Gillis and Lionel Johnson.

     According to Gillis’s estranged wife, Doris (Thompson) Gillis,

Gillis sold crack cocaine from their home.              On four or five

occasions, Johnson brought “eight balls” of crack cocaine to

Gillis.     Johnson also helped Gillis cut and bag crack cocaine on

the kitchen table.     Doris Gillis testified that her husband had

between 13 to 15 customers.

     Gillis frequently traded crack cocaine for his customers’

firearms.     In crack-cocaine-for-firearms exchanges, he obtained

four shotguns and a rifle from Edward Roy, and a semiautomatic

rifle from Steve Parker.          Gillis then took these firearms to

Washington, D.C., where he engaged in a reverse transaction -- a

firearms-for-crack-cocaine exchange -- to obtain supplies of crack

cocaine.    Gillis also purchased firearms outright to use them in

firearms-for-crack-cocaine exchanges to obtain supplies of crack

cocaine.     On two occasions, Gillis purchased firearms from pawn

shops and then told Doris Gillis that he was taking the firearms to

D.C. to trade for crack cocaine.         On another occasion, Gillis had


                                     5
his girlfriend purchase a firearm for him to take to the D.C. area

to trade for crack cocaine.     Each time Gillis returned with crack

cocaine.

     The crack cocaine trafficking conspiracy unraveled on January

17, 2004, when Gillis and Johnson went to the home of Eugene and

Brenda Thompson -- the parents of Doris Gillis -- to leave a

package of drugs and guns for Erik Boyd to pick up later.         As

Lionel Johnson sat behind the driver’s seat of a blue Escort,

Anthony Gillis went to the back door of the home and told the

Thompson’s other daughter, April Garriques, that he was leaving the

package under her mom’s car and that Erik Boyd would be by later

that day to retrieve it.     When April Garriques went out later to

inspect what Gillis had left under the car, she saw guns and drugs

in a white trash bag.    April Garriques called her sister Doris, who

in turn called the police.     Deputy Danny Marks, a deputy with the

Essex County (Virginia) sheriff’s department, arrived thereafter

with Doris Gillis. Deputy Marks photographed the bag and then took

it to the sheriff’s office, where he observed an investigator

remove crack cocaine, a semiautomatic rifle, a shotgun, a sawed off

shotgun, and a pistol.

     Later that day, Erik Boyd, Demetrius Boyd, and Johnson arrived

at the Thompson’s home.    Erik Boyd went in the house to ask Eugene

Thompson if there was a package left for him by Gillis, and Eugene

Thompson answered in the negative.     Erik and Demetrius Boyd then


                                   6
searched the house and surrounding property for the package. April

Garriques heard Demetrius Boyd talking on a cell phone, saying

“[t]he stuff’s not here.    Where is the stuff?”         (J.A. at 165.)

     On June 1, 2005, the Defendants were jointly indicted in the

Eastern District of Virginia on a total of eighteen drug and

firearm-related counts.    All of the Defendants were charged with

involvement in a conspiracy to distribute crack cocaine (count 1),

in violation of 21 U.S.C.A. § 846 (West 1999), and with conspiracy

to use and carry firearms during and in relation to a drug

trafficking   offense   (count   16),   in   violation    of   18   U.S.C.A.

§ 924(c) (West 2000).       Gillis and Johnson were charged with

possession with intent to distribute crack cocaine (count 2), in

violation of 21 U.S.C.A. § 841(a)(1) (West 1999); with possessing

certain firearms in furtherance of the crack cocaine distribution

conspiracy (count 14), in violation of 18 U.S.C.A. § 924(c); and

with possession of an unregistered sawed off shotgun (count 15), in

violation of 26 U.S.C.A. § 5861(d) (West 2002).             Erik Boyd and

Demetrius Boyd were charged with attempted possession of crack

cocaine (count 3), in violation of 21 U.S.C.A. § 846.           Gillis was

also charged with making false statements in connection with a

firearms purchase (counts 4, 7, 10), in violation of 18 U.S.C.A.

§ 922(a)(6) (West 2000); with making a false statement to a

firearms dealer (counts 5, 8, 11), in violation of 18 U.S.C.A.

§ 924(a)(1)(A); and with possessing certain firearms in furtherance


                                   7
of the crack cocaine distribution conspiracy (counts 6, 9, 12, 13,

17, 18), in violation of 18 U.S.C.A. 924(c).

     At the conclusion of the Government’s case-in-chief, the

Defendants filed motions under Rule 29 of the Federal Rules of

Criminal   Procedure   for   judgments   of   acquittal   based   on   the

sufficiency of the evidence.       The district court denied these

motions.

     The jury returned a guilty verdict convicting Gillis on counts

1, 2, 5, 6, 8, 9, 11, 12, 13, 15, 17, 18; Johnson on counts 1 and

2; and Erik Boyd and Demetrius Boyd on count 1.           The jury found

Gillis not guilty on counts 4, 7, 10, 14, and 16; Johnson not

guilty on counts 14, 15, and 16; and Erik Boyd and Demetrius Boyd

not guilty on counts 3 and 16.    The district court sentenced Gillis

to 1748 months’ imprisonment, Johnson to 140 months’ imprisonment,

Erik Boyd to 38 months’ imprisonment, and Demetrius Boyd to 90

months’ imprisonment.    The Defendants timely noticed appeals.



                                  II.

     “We review de novo a district court’s denial of a [Rule 29]

motion . . . for a judgment of acquittal.”      United States v. Smith,

451 F.3d 209, 216 (4th Cir. 2006).       In evaluating the sufficiency

of the evidence, we keep in mind that “a jury verdict ‘must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.’”         United States v.


                                   8
Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc) (quoting Glasser

v. United States, 315 U.S. 60, 80 (1942)).     In the context of a

criminal trial, “substantial evidence is evidence that a reasonable

finder of fact could accept as adequate and sufficient to support

a conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id.   Finally, “we must remain cognizant of the fact that the jury,

not the reviewing court, weighs the credibility of the evidence and

resolves any conflicts in the evidence presented, and if the

evidence supports different, reasonable interpretations, the jury

decides which interpretation to believe.”   Id. (internal quotation

marks omitted).

      Demetrius Boyd, Eric Boyd, and Lionel Johnson argue that the

evidence was insufficient to support their convictions for being

part of the crack cocaine distribution conspiracy because much of

the evidence came from witnesses, such as felons and drug users,

who   were not credible or reliable.   This argument fails because

“[w]e do not review the credibility of the witnesses when we

evaluate whether there existed sufficient evidence to support a

conviction.”   United States v. Wilson, 115 F.3d 1185, 1190 (4th

Cir. 1997). Moreover, the “uncorroborated testimony of one witness

. . . may be sufficient to sustain a conviction . . . .”   Id.

      Gillis contends that the evidence is insufficient to support

his convictions for possessing firearms in furtherance of a drug

trafficking crime (counts 6, 9, 13) because, although witnesses


                                 9
testified that Gillis possessed firearms with the expressed intent

to take them to Washington, D.C. to trade them for crack cocaine,

no evidence was introduced showing that Gillis actually took the

firearms to D.C. and traded them for crack cocaine.              This argument

is without merit.     Gillis was charged with possessing firearms “in

furtherance   of     [a   drug      trafficking    crime],”      18   U.S.C.A.

§ 924(c)(1), with the predicate drug trafficking crime being the

overarching crack cocaine distribution conspiracy. Gillis does not

dispute that he possessed the firearms identified in these counts;

rather, he contends that the evidence does not show that he

possessed   the    firearms   “in    order   to   promote   or    advance   the

conspiracy to distribute crack cocaine.”           (Appellants’ Br. at 48,

49.)   To sustain a conviction under § 924(c)(1) for possession of

a firearm, the Government must present “evidence indicating that

the possession of a firearm furthered, advanced, or helped forward

a drug trafficking crime.”       United States v. Lomax, 293 F.3d 701,

705 (4th Cir. 2002).      Here, the Government presented such evidence

through the testimony of Gillis’s wife and girlfriend, which showed

that Gillis possessed the firearms with the intent to take them to

D.C. to trade them for crack cocaine and that he did, in fact,

return with crack cocaine.          The evidence therefore showed that

Gillis possessed the firearms in furtherance of the crack cocaine

distribution conspiracy.




                                      10
     Gillis also challenges the sufficiency of the evidence to

support    his   conviction          on    count   12     –-   possession       of   a   CZ

semiautomatic         pistol    in        furtherance     of      the   crack    cocaine

distribution conspiracy –- because there was no evidence that

Gillis ever possessed the pistol.                   We disagree.           The evidence

showed that Gillis signed the purchase form for the pistol, and the

pistol was found three months later in a car driven by Gillis’s co-

conspirator Demetrius Boyd.                 Based on this evidence, the jury

reasonably could have concluded that Gillis possessed the pistol

because he signed the purchase form and the pistol ended up in his

co-conspirator’s possession.

     Relatedly, Gillis contends that the evidence was insufficient

to support his convictions on counts 17 and 18 for possessing

firearms    in    furtherance         of     the   crack       cocaine     distribution

conspiracy because the firearms in those counts were obtained in

Gillis’s    crack-cocaine-for-firearms                  trades,     and,    other    than

receiving the firearms as payment for crack cocaine, there is no

evidence showing that the firearms were possessed by Gillis in

furtherance      of    the     conspiracy.         We    conclude       that    accepting

possession of firearms as payment for crack cocaine is possession

in furtherance of a drug trafficking crime.                     Gillis’s willingness

to accept possession of firearms as payment for crack cocaine

furthered and advanced the conspiracy to distribute crack cocaine

because it facilitated transactions that might not have otherwise


                                             11
occurred.   See Lomax, 293 F.3d at 705; see also United States v.

Frederick, 406 F.3d 754, 764 (6th Cir. 2005) (“[A] defendant’s

willingness to accept possession of a gun as consideration for some

drugs he wishes to sell does promote or facilitate that illegal

sale.” (internal quotation marks omitted)).

     Gillis contends that the evidence was insufficient to convict

him on count 15 –- possession of a sawed off shotgun —- because the

jury acquitted him on count 14, which charged him with possessing

certain firearms, including the sawed off shotgun, in furtherance

of the crack cocaine distribution conspiracy.        Again, we disagree.

Assuming there was an inconsistency in the jury’s verdict, “a

defendant cannot challenge his conviction merely because it is

inconsistent with a jury’s verdict of acquittal on another count.”

United States v. Thomas, 900 F.2d 37, 40 (4th Cir. 1990) (citing

United States v. Powell, 469 U.S. 57 (1984)). Moreover, Edward Roy

testified that he traded the shotgun to Gillis for drugs, and

Gillis’s girlfriend testified that she saw the shotgun around the

same time that Gillis had traded crack cocaine for other firearms.

     Finally,   we   reject   Gillis’s   remaining   challenges   to   his

firearm convictions. These challenges center on the credibility or

inconsistency of the Government’s witnesses, but the jury weighed

the credibility of the witnesses and resolved the inconsistencies

in testimony adversely to Gillis.        Burgos, 94 F.3d at 862 (“[T]he

jury, not the reviewing court, weighs the credibility of the


                                   12
evidence and resolves any conflicts in the evidence presented, and

if the evidence supports different, reasonable interpretations, the

jury decides which interpretation to believe.” (internal quotation

marks omitted)).



                                III.

     Demetrius Boyd also contends that the district court abused

its discretion by introducing evidence under Rule 404(b) of the

Federal Rules of Evidence about two prior arrests of Boyd, in which

firearms, and at one of those arrests drugs, were found in his car.

     Evidence of prior acts is admissible under Rule 404(b) if the

evidence is (1) relevant to an issue other than the defendant’s

character, (2) necessary to prove an element of the crime charged,

and (3) reliable.   United States v. Queen, 132 F.3d 991, 997 (4th

Cir. 1997).   If the prior act evidence meets these criteria, it may

be admitted unless its probative value is “substantially outweighed

by confusion or unfair prejudice.”     Id.

     We conclude that the district court properly admitted evidence

of Demetrius Boyd’s prior arrests. Demetrius Boyd was charged with

conspiracy to distribute drugs and with conspiracy to use and carry

firearms in furtherance of the drug conspiracy. The district court

correctly concluded that possession of drugs and firearms “directly

link[ed] him with the conspiratorial design and the unlawful

confederation . . . .”   (J.A. at 139F.)


                                 13
                                        IV.

        Johnson and Eric Boyd appeal their sentences of 140 months’

imprisonment      and    38   months’   imprisonment,        respectively.         The

Defendants were sentenced after the Supreme Court’s decision in

United States v. Booker, 543 U.S. 220 (2005), and the district

court recognized that the sentencing guidelines were advisory only.



                                         A.

        Johnson contends that the district court violated his Sixth

Amendment rights because the district court calculated Johnson’s

advisory sentencing guideline range after finding him responsible

for distributing 49 grams of crack cocaine, even though the jury

did not find him responsible for a particular amount but found him

responsible      for    distributing    between   5     to    49   grams    of    crack

cocaine.       This argument is without merit.               In United States v.

Hughes, 401 F.3d 540 (4th Cir. 2005), we directed district courts

to proceed under Booker’s remedial scheme by calculating the

advisory guideline range after making the appropriate findings of

fact.    Id. at 546.      Therefore, the district court did not violate

Johnson’s Sixth Amendment rights by determining the drug quantity

attributable to him.          See United States v. Morris, 429 F.3d 65, 72

(4th    Cir.   2005)    (“The    remedial     portion    of    Booker      held   that

decisions about sentencing factors will continue to be made by

judges, on the preponderance of the evidence, an approach that


                                         14
comports with the [S]ixth [A]mendment . . . .” (internal quotation

marks omitted)).   We therefore affirm Johnson’s sentence.



                                 B.

     Erik   Boyd   contends   that    the   district    court   erred   in

determining the quantity of drugs attributable to him for purposes

of calculating the advisory sentencing guideline range.         We review

the district court’s factual findings for clear error and its legal

conclusions de novo.    United States v. Allen, 446 F.3d 522, 527

(4th Cir. 2006).

     Erik Boyd’s Presentence Report (PSR) determined that he was

responsible for distributing 1.6 grams of crack cocaine, based on

the trial testimony of Calvin Johnson, Mark Holmes, and Edward Roy.

The PSR calculated the total amount by adding together Erik Boyd’s

sales to Calvin Johnson (1 purchase of .20 grams), Mark Holmes (2

purchases of .20 grams), and Edward Roy (5 purchases of .20 grams).

Erik Boyd objected to the PSR’s calculations, contending that

Edward Roy was not a credible witness.      Erik Boyd noted that Edward

Roy had testified at the preliminary hearing that he bought crack

cocaine from Erik Boyd only “once or twice.”           The district court

overruled Erik Boyd’s objections to the PSR, concluding that the

trial evidence “amply supports” a finding that he sold Edward Roy

1 gram of crack cocaine.




                                     15
     The   reliability      of     Roy’s      testimony   is    a   credibility

determination    –-   an   issue    of     fact   for   the   district   court’s

determination.    United States v. Carter, 300 F.3d 415, 425 (4th

Cir. 2002).     Having reviewed the record, we cannot say that the

district court clearly erred in determining that the quantity of

drugs attributed to Erik Boyd in the PSR was supported by a

preponderance of the evidence.*

     Eric Boyd also contends that the district court erred in

failing to credit him with acceptance of responsibility.                 Although

Boyd elected to go to trial, rather than plead guilty, he relies on

an application note for the sentencing guidelines that states, “In

rare situations a defendant may clearly demonstrate an acceptance

of responsibility for his criminal conduct even though he exercises

his constitutional right to a trial.”             U.S. Sentencing Guidelines

Manual § 3E1.1 n.2 (2004).         The application note goes further to

explain that this occurs when the defendant is asserting and

preserving issues “that do not relate to factual guilt (e.g., to

make a constitutional challenge to a statute or to challenge the

applicability of a statute to his conduct).”                   Id.; see United

States v. Holt, 79 F.3d 14, 17 (4th Cir. 1996) (noting that a



     *
      Erik Boyd does not contend that the Government must prove
quantity beyond a reasonable doubt. (Appellant’s Br. at 101 (“The
government must prove by a preponderance of the evidence the
quantity of drugs attributable to a defendant for purposes of
sentencing.”).)


                                         16
defendant “could obtain a downward adjustment for acceptance of

responsibility, even after putting the government through its

burden of proving its case at trial, as long as [the defendant]

went to trial to preserve issues unrelated to factual guilt”).

Here, Boyd’s reasons for going to trial -- that the Government

alleged that he was responsible for more drugs than he was willing

to admit -- is directly related to factual guilt.             The district

court therefore properly rejected Boyd’s claim for acceptance of

responsibility because “[u]ntil the government actually proved

[Boyd’s] guilt, there wasn’t the slightest hint of admission on his

part.”    (J.A. at 1249-50.)       We affirm Erik Boyd’s sentence.



                                      V.

       After reviewing the record, we conclude that the evidence was

sufficient   to    support   the    Defendants’    convictions,   that   the

district court did not err in admitting Rule 404(b) evidence of

Demetrius Boyd’s prior arrest, and that the district court did not

err in sentencing Lionel Johnson and Erik Boyd.               We therefore

affirm the Defendants’ convictions and sentences. We dispense with

oral    argument   because   the     facts   and   legal   conclusions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                   AFFIRMED




                                      17